Citation Nr: 9900785	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  98-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1998 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veterans claim of service 
connection for defective hearing.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the veterans 
current bilateral hearing loss was caused by exposure to 
noise in service.  Specifically, the veteran alleges that 
while in service he worked in the engine room of a ship for 
two years and this caused his current loss of hearing acuity.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claim file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to 
submit a well-grounded claim of service connection for 
defective hearing.


FINDING OF FACT

There is no competent medical evidence tending to link 
currently diagnosed defective hearing with the veterans 
military service or problems coincident therewith.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for defective hearing.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that a person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Only if the claimant meets this 
burden does VA have the duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  If the claimant does not meet this initial burden, 
the appeal must fail because, in the absence of evidence 
sufficient to make the claim well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet.App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet.App. at 81.  
A claimant cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet.App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be also established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998).  See Caluza, 
supra.

Furthermore, regarding claims of service connection for 
defective hearing, it is important to point out that VA may 
only find impaired hearing to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385 (1998).

A review of the veterans service medical records, which 
include a January 1946 separation examination report, reveals 
that no loss of hearing acuity was noted.  Records prepared 
following the veterans military service, dated from November 
1947 to August 1988, are also negative for complaints or 
diagnosis of defective hearing.  (A November 1947 VA examiner 
specifically reported that the veterans auditory canals were 
normal, no discharge was seen, and he had normal 
conversational hearing.)  

More recently, VA audiological examinations, dated in January 
1995 and February 1998, were obtained by the RO.  At the 
January 1995 audiological examination, the veteran, for the 
first time, was shown to have bilateral defective hearing per 
38 C.F.R. § 3.385 (1998).  Specifically, the veterans pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
N/A
75
LEFT
45
65
70
75
95

Speech audiometry revealed speech recognition ability of 68 
percent correct in the right ear and 48 percent correct in 
the left ear.  The assessment was that the veteran had mild 
to severe sensorineural hearing loss in the right ear and 
mild to profound sensorineural hearing loss in the left ear.  
The examiner also recorded the veterans complaints of having 
had hearing loss for 25 years. 

The Board also notes that, a February 1998 examination report 
shows that the veteran had a history of long standing hearing 
loss and a history of noise exposure.  Moreover, the examiner 
also opined that his test results showed that the veteran had 
mild to severe sensorineural hearing loss in the right ear 
and severe to profound sensorineural hearing loss in the left 
ear.  Furthermore, it was reported that the veterans speech 
discrimination was moderately reduced in the right ear and 
poor in the left ear.  

Taking into account the record on appeal as reported above, 
the Board observes that the veteran was first shown to have 
impaired hearing of the sensorineural type in January 1995.  
Therefore, the veteran has met the first prong of the three-
prong test set forth in Caluza, supra.  However, his service 
medical records do not show that he had any loss of hearing 
acuity.  Additionally, a review of  post-service medical 
records fails to disclose a medical nexus between the current 
diagnosis of bilateral defective hearing and his military 
service.  In short, no competent evidence has been presented 
to link currently shown disability to military service, or 
noise exposure coincident therewith.  Likewise, no evidence 
has been presented to show that sensorineural hearing loss 
was manifested to a compensable degree within a year of the 
veterans separation from service.  38 C.F.R. §§ 3.307, 
3.309.  

Inasmuch as the veteran is offering his own medical opinion 
as to the cause of hearing loss, the Board notes that the 
record does not indicate that the veteran has any medical 
expertise.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The veteran's assertion of a medical nexus is not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Additionally, lay assertions of a medical nexus 
cannot constitute evidence to render a claim well grounded.  
See Grottveit, at 93; LeShore v. Brown, 8 Vet.App. 406 
(1995).  While the veteran is competent to report on the 
noise he was exposed to during service, there has been no 
competent medical evidence presented to link his current 
hearing impairment to such noise.  Therefore, the veterans 
claim of service connection for defective hearing must be 
denied as not well grounded.

The Board notes that the veterans representative has argued, 
in a December 1998 informal hearing presentation, that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996).  The 
provisions of M21-1 Part VI,  2.10(f) provide that the 
duty to assist will prevail while development is 
undertaken.  A careful reading of this provision clearly 
shows the initiation of this development is predicated on 
the claim being potentially plausible on a factual basis.  
Essentially, potentially plausible on a factual basis 
means the claim is well grounded.  Epps, supra.  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the veteran has presented a 
well-grounded claim.  As the veteran has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.

M21-1 Part III,  1.03(a) provides that [b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed.  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
developing the facts pertinent to the claim.  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim  as compared to development of the evidence underlying 
the claim  merely demands that VA ensure that the veteran 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1998)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
concerning a well-grounded claim); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if a claim is incomplete and requires 
further development).  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit v. Brown, 5 Vet. App. 91 (1993), in 
which the Court stated that, [i]f the claim is not well 
grounded, the claimant cannot invoke the VAs duty to assist 
[under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim.  Grottveit at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to fully develop a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is fully developed under M21-1 Part 
III,  1.03(a) means that, where the veterans application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veterans application is incomplete, the Board finds that the 
RO complied with 38 U.S.C.A. § 5103 and  1.03(a).


ORDER

Service connection for defective hearing is denied.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
